PER CURIAM
(Regla 50)
El Sr. Jorge Vargas Cobián nos solicita que revisemos una resolución interlocutoria del Tribunal de Circuito de Apelaciones que dejó sin efecto dos (2) órdenes expedidas por el Tribunal de Primera Instancia. La primera autorizó la devolución a Vargas Cobián de $50,000, dados en fianza para la expedición de un embargo de unos fondos del de-mandado, Sr. Jorge González Rodríguez, que ya no están en esta jurisdicción. La segunda ordenó al Registrador pro-cesar e inscribir una anotación de embargo contra unas fincas de González Rodríguez para asegurar la sentencia recaída a favor de Vargas Cobián.
Examinada la petición de certiorari, y a tenor con la Regla 50 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, revocamos la resolución, en cuanto a los errores recurridos, sin procedimientos ulteriores.
I
El peticionario, Vargas Cobián, presentó ante el Tribunal de Primera Instancia una demanda de sentencia decla-ratoria en la cual solicitó que se reconociese la validez de un contrato de representación como corredor de bienes raí-*863ces suscrito con los demandados, Jorge González Rodríguez y otros, y que se ordenase el pago de las comisiones, daños y honorarios. Simultáneamente solicitó que González Ro-dríguez consignara la cantidad reclamada ($512,000) en la Secretaría del tribunal.
Posteriormente Vargas Cobián solicitó una congelación, por la cantidad adeudada ($512,000), de los fondos de Gon-zález Rodríguez depositados en una cuenta en el Banco Popular. El tribunal concedió lo solicitado pero exigió a Vargas Cobián que prestase una fianza de $50,000.
En la celebración de la vista de embargo, González Ro-dríguez solicitó al tribunal que dejara sin efecto la conge-lación de los fondos en el Banco Popular de Puerto Rico, con el único propósito de transferirlos a una cuenta de in-versiones en Smith Barney. El tribunal accedió a la solici-tud de González Rodríguez, con la condición de que dichos fondos debían estar disponibles para satisfacer la senten-cia que en su día pudiese recaer. Según surge de la minuta de la vista, el tribunal instruyó específicamente a González Rodríguez que debía mantenerlo informado en todo mo-mento de cualquier cambio en el paradero de los fondos. Surge también de la minuta que González Rodríguez en-tendió las condiciones del tribunal y afirmó que el dinero estaría en la cuenta de Smith Barney. Se dejó vigente la fianza de $50,000 impuesta al señor Vargas Cobián.
Sin embargo, al emitir la orden para descongelar los fondos del Banco Popular y autorizar su traslado a Smith Barney, el Tribunal de Primera Instancia no ordenó la con-gelación de los fondos en Smith Barney. Inmediatamente González Rodríguez transfirió los fondos de la cuenta de Smith Barney fuera de esta jurisdicción, al Bank of Saipán.
Vargas Cobián solicitó entonces al tribunal la devolu-ción de los $50,000 de la fianza que le fue requerida como condición para expedir el embargo de los fondos de Gonzá-lez Rodríguez, ahora depositados en el Bank of Saipán. So-*864licitó, además, que González Rodríguez regresara a esta jurisdicción los fondos congelados y que se le declarara in-curso en desacato.
El tribunal de instancia determinó que González Rodrí-guez había incumplido el acuerdo al que se había llegado en la vista, y que había transferido los fondos ilegalmente. Sin embargo, por considerar que carecía de jurisdicción so-bre los fondos, ahora en Saipán, no ordenó su traslado a Puerto Rico. Además, concluyó que conservaba jurisdicción sobre la persona de González Rodríguez; le ordenó que cer-tificara el balance de los fondos en Saipán, y que mantu-viese en forma líquida una cantidad suficiente para satis-facer cualquier sentencia adversa que en su día pudiese recaer en su contra.
Celebrada una vista, las partes estipularon que Gonzá-lez Rodríguez regresaría los fondos a Puerto Rico, y que los consignaría en el tribunal, en o antes del 21 de mayo de 1999. González Rodríguez incumplió con lo estipulado. En una vista posterior, el abogado de González Rodríguez in-formó al tribunal que no había tenido comunicación con su cliente, excepto una carta del 26 de mayo de 1999 en la cual González Rodríguez afirmaba que no había estipulado regresar los fondos a Puerto Rico. El tribunal encontró a González Rodríguez incurso en desacato civil, lo declaró prófugo y se ordenó su arresto.
González Rodríguez presentó un certiorari ante el Tribunal de Circuito de Apelaciones impugnando la imposi-ción del desacato. El tribunal apelativo confirmó. González Rodríguez pidió reconsideración, la cual fue declarada no ha lugar.
En julio de 1999 el tribunal de instancia resolvió en los méritos a favor de Vargas Cobián. Vargas Cobián pidió anotación de embargo en ciertas fincas, sitas en Puerto Rico, propiedad de González Rodríguez, para asegurar el pago de la sentencia. Pidió que se le eximiese de pago de fianza por haberse solicitado el embargo post sentencia. El *865tribunal de instancia expidió la orden de embargo solicitada.
Inconforme, González Rodríguez acudió en apelación al Tribunal de Circuito de Apelaciones. Presentó, además, dos (2) mociones con el fin de: (1) dejar sin efecto la orden de instancia que autorizó la devolución a Vargas Cobián de los $50,000 dados en fianza por el embargo de los fondos ahora en Saipán, y (2) que se ordenase al Registrador no procesar la anotación de embargo en el Registro de la Propiedad.
El Tribunal de Circuito de Apelaciones declaró con lugar ambas mociones. Concluyó, respecto a la devolución de la fianza, que la orden se había emitido cuando ya el tribunal de instancia carecía de jurisdicción para hacerlo. Respecto a la anotación de embargo, concluyó que la misma no pro-cedía ya que al apelarse la sentencia la misma no había advenido final y firme. Vargas Cobián acudió en certiorari ante nos para revisar esta resolución.
HH I — I
La Regla 56.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que en todo pleito, antes o después de la sentencia, el tribunal podrá conceder cualquier orden provisional que sea necesaria para asegurar la efectividad de una sentencia. El propósito de la anotación de embargo es proteger la efectividad de los dictámenes judiciales y mantener el statu quo existente al momento de iniciarse el pleito.
Tanto nuestra jurisprudencia como la doctrina reconocen que se puede solicitar el aseguramiento de una sentencia aunque el dictamen que se pretende asegurar haya sido apelado o se haya presentado recurso de certiorari. J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1989, Vol. II, Cap. IX, págs. 337 y 347; M. Quilichini Sucrs., Inc. v. Villa Inv. Corp., 112 D.P.R. 322 (1982); Au *866toridad sobre Hogares v. Sagastivelza, 72 D.P.R. 235, 240 (1951).
Nuestro ordenamiento provee, a través de la Regla 56.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que de gestionarse el remedio después de la sentencia, no se requerirá la prestación de fianza. Dicha excepción descansa en la presunción de corrección de que gozan las sentencias en nuestra jurisdicción.
La anotación de embargo puede obtenerse sin prestar fianza, aun en aquellos casos en que la sentencia esté en apelación. Sin embargo, de revocarse la sentencia, el embargante podría responder en daños. M. Quilichini Sucrs. v. Villa Inv. Corp., supra; Blatt & Udell v. Core Cell, 110 D.P.R. 142 (1980). Diferente norma aplica respecto a la ejecución del embargo, la cual sólo procede cuando la sentencia es final y firme, por lo cual presentado el escrito de apelación o certiorari, procede suspender la ejecución. Regla 53.9 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
En el caso de autos, el tribunal de instancia expidió una orden de anotación de embargo. González Rodríguez, en su escrito de apelación ante el Tribunal' de Circuito de Apelaciones, hizo referencia a una ejecución de un mandamiento de embargo, induciendo de este modo al tribunal apelativo a error. Por tratarse de una anotación de embargo, la misma procede aunque la sentencia no sea final y firme.
Procede la revocación de la Resolución del Tribunal de Circuito de Apelaciones en cuanto a que ordenó al Regis-trador abstenerse de procesar e inscribir la anotación de embargo. Se ordena al Registrador de la Propiedad de la Sección de Guayama que anote el mandamiento de embargo expedido por el Tribunal de Primera Instancia.
*867HH HH
Por otro lado, el Tribunal de Circuito de Apelaciones también dejó sin efecto una orden que expidiera el Tribunal de Primera Instancia que autorizó la devolución a Vargas Cobián de los $50,000 dados en fianza para la expedi-ción de un embargo de unos fondos de González Rodríguez que ya no están en esta jurisdicción. Consideró el tribunal apelativo que dicha orden se expidió cuando ya el tribunal de instancia carecía de jurisdicción por haberse instado el recurso de apelación.
La Regla 53.1(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que el recurso de apelación deberá presentarse dentro del término jurisdiccional de treinta (30) días, contados desde el archivo en autos de una copia de la notificación de la sentencia dictada por el tribunal apelado. Por otro lado, la Regla 53.1(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que el recurso se formalizará presentando el escrito de apelación en la Secretaría de la sede del Tribunal dé Primera Instancia que dictó la sentencia apelada, o en la Secretaría del Tribunal de Circuito de Apelaciones.
De igual manera, la Regla 14(A) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, provee que la apelación se formalizará presentando el original del escrito de apelación y cuatro (4) copias en la Secretaría del Tribunal de Circuito de Apelaciones, o presentando el original en la Secretaría del Tribunal de Primera Instancia que dictó la sentencia apelada.
Respecto al efecto de la presentación del escrito de apelación, la Regla 53.9(a) de Procedimiento Civil, supra, dispone que:
Una vez presentado el escrito de apelación se suspenderán todos los procedimientos en los tribunales inferiores respecto a *868la sentencia o parte de la misma de la cual se apela, o las cuestiones comprendidas en ella, salvo orden en contrario, ex-pedida por iniciativa propia o a solicitud de parte por el tribunal de apelación; pero el Tribunal de Primera Instancia podrá proseguir el pleito en cuanto a cualquier cuestión envuelta en el mismo no comprendida en la apelación; disponiéndose, que no se suspenderán los procedimientos en el Tribunal de Primera Instancia cuando la sentencia dispusiere la venta de bienes susceptibles de pérdida o deterioro, en cuyo caso el Tribunal de Primera Instancia podrá ordenar que dichos bienes sean vendi-dos y su importe depositado hasta tanto el tribunal de apela-ción dicte sentencia.
Por su parte, el Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. sec. 22k, dispone que la presentación de un escrito de apelación ante el Tribunal de Circuito de Apelaciones en casos civiles suspenderá los procedimientos ante el Tribunal de Primera Instancia, salvo una orden en contrario ex-pedida motu proprio o a solicitud de parte por el Tribunal de Circuito de Apelaciones, y según se dispone en las Reglas de Procedimiento Civil. Cualquier cuestión no comprendida en la apelación podrá continuar considerándose en el Tribunal de Primera Instancia.
La sentencia del tribunal de instancia a favor de Vargas Cobián fue notificada el 12 de julio de 1999. La orden que autorizaba la devolución de los $50,000 prestados como fianza por Vargas Cobián fue expedida por el tribunal de instancia el 13 de agosto de 1999.
El recurso de apelación fue radicado ante el Tribunal de Primera Instancia el 12 de agosto de 1999 y ante el Tribunal de Circuito de Apelaciones el 16 de agosto de 1999. A la fecha de la orden, 13 de agosto de 1999, el tribunal de instancia carecía de jurisdicción respecto a aquellos asun-tos de los cuales se recurre en la apelación.
Sin embargo, un examen del escrito de apelación radi-cado ante el Tribunal de Circuito de Apelaciones demues-tra que entre los errores señalados en apelación no se en-cuentra la orden que autorizó la devolución de la fianza a *869Vargas Cobián. Es de aplicación, pues, la última oración del Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994, supra, así como el inciso (a) de la citada Regla 53.9 de Procedimiento Civil, que permite al tribunal de instan-cia continuar con aquellos trámites no comprendidos en la apelación. Esta decisión es cónsona con los propósitos de la fianza exigida, la cual fue depositada para garantizar el embargo de unos fondos de González Rodríguez, los cuales según la determinación del tribunal de instancia, confir-mada por el tribunal apelativo, fueron movidos ilegal-mente de esta jurisdicción.
Procede la revocación de la Resolución del Tribunal de Circuito de Apelaciones en cuanto dejó sin efecto la orden del tribunal de instancia que autorizaba la devolución de la fianza de $50,000 dada por Vargas Cobián.
Se ordena a la Unidad de Cuentas de la Secretaría del Tribunal de Primera Instancia, Sala de Guayama, que ex-pida un cheque a favor de Jorge Vargas Cobián por la to-talidad del dinero depositado en fianza, así como cualquier otra cantidad por concepto de interés que éstos hayan devengado.
A la luz de lo expuesto anteriormente, se expide el auto solicitado y se dicta la sentencia correspondiente.